Title: To James Madison from an Unidentified Correspondent, 25 April 1811 (Abstract)
From: 
To: Madison, James


25 April 1811. “The Subject of this letter has given me much pain. It induces me to trespass on You for the 3d & last time.… No Benefit can result to me by this act; On the contrary I might draw upon myself, an host of Enemies, with the Secretary of War at their head.… The present letter is on the existing state of our Military Establishment & the arms & implements of War.… In adverting to our actual situation, the picture is gloomy.”
Has some knowledge of the army and its officers, having lived two and a half years in a garrison where men did not know how to handle cannon and where the guns rusted. At Fort St. Charles at New Orleans the guns were only fired for salutes. “At fort St. Philip below New Orleans,… a work, now called complete, could not hold out 4 hours against six 20 Gun Ships, & a battery of 5 or 6 Eight Inch Howitzers, or Mortars, on the opposite side of the Missisippi.” Fort Nelson in Norfolk harbor “is unworthy of the name of a fort.” The works could be easily overrun, the guns have not been scaled in years, and the carriages are rotting. The guns at Fort Norfolk are better but also deteriorating. “There is said to be not even a Cannon Wad at either fort.… I would pledge my life that two Brittish 30-Gun Ships in open day would pass in silence both Forts.” The caliber of the cannon varies greatly from twelve to thirty-two pounds. It is impossible to find shot to fit such a range; therefore accuracy in firing cannot be depended upon.
Army muskets are bad, especially the locks. Rifles are often damaged and the sights inaccurate, even those made at “the Harpers Ferry Manufacture, reputed the best in the Army.” Has no knowledge of the pistols and sabers. Describes inspection methods for cannon and shot and refers JM to Toussard’s Artillery, volume 2, pages 551 through 566, for “the very critical inspections & proofs which cannon undergo in other Countries,” and to volume 1, pages 352 through 356, for the “requisites & proofs of Shot.” Other nations understand the importance of these matters. If the U.S. were at war with Great Britain and campaigning in Canada, and even if it were able to drive the enemy into its strongholds, many of the fieldpieces, muskets, and rifles would be unfit for further use. “We must either drag after us a large Quantity of spare arms at a great expence & inconvenience or numbers would be unarmed.” If Great Britain were besieged in Quebec, for instance, heavy guns would be needed to batter the walls and to control the river. Quebec could not be taken, but Great Britain could raise the siege and drive the U.S. from Canada at immense cost and bloodshed, as was the case in 1777. Advocates therefore the thorough inspection of every implement of war, stressing that “in War, the best materials altho’ at the most exorbitant prices are infinitely the Cheapest.”
Deplores the want of a proper system and the low state of the “Science of Artillery.” “But What can be expected when such men as B—— F—— McR—— S—— &c are at the Head of that important branch of War. Not a solitary ray of Military Science ever illumined their Minds. Nor have they genius or Industry to become in their Stations even useful officers.” Also criticizes the “Pitiful System of Artillery in the work laid before the Senate last winter.” His personal acquaintance with the officers in question, and their ignorance of a proper system, prompt him to make these observations. “Uniformity is the basis of War. It is also the Strictest Œconomy.” Such a system was introduced in the French artillery by General Gribeauval under Louis XV which cost “immense difficulty”; however, “this System has triumphed over Europe.” Describes at length Napoleon’s use of artillery, especially in his Italian campaigns.
Offers eight regulations pertaining to ordnance that should “be framed by the Government,” including: (1) designate the caliber for all fieldpieces; (2) establish specifications for their quality and construction; (3) establish specifications for quality and construction of gun carriages; (4) establish a “Standard Proof for all the Rifle musqet & Cannon Powder, according to which all cartridges shall be made”; (5) specify the dimensions for cannonballs and shells; (6) lay down the forms and dimensions for all caissons, ammunition wagons, and boxes; (7) determine the weight and length of all musket, rifle, and pistol barrels and establish the “qualities & proofs of all swords & other arms received into service”; and (8) organize an inspection system for all army equipment. Concedes this would require a general or inspector general of artillery of “great Talents, Industry & devotion to the Service,” but such a man would save much money and preserve lives and even the honor of the country.
Begins a discussion of the army. The only regulations respecting a discipline were adopted in 1779 from Baron von Steuben’s treatise, “a trifling & unworthy abridgement of the Prussian System which has lately sunk under more recent improvements.” And Steuben dealt only with infantry, neglecting the artillery, cavalry, and riflemen, “such potent instruments in Modern War.” Points out that French “conscripts are picked for these Corps before, draughted into the Infantry regiments.” Makes several observations about the requirements of an army. First, it needs a “proper Organization & System of discipline & manœuvre” and a better staff system. “What is there called Staff is unworthy of the name.” This is a fundamental organizational flaw, rooted in the defects of the laws which themselves must be corrected. Secondly, the army is dispersed over “an immense extent of Country in numerous detachments”; thus there are as many systems as there are detachments. If each detachment adhered to Steuben’s system there would at least be “uniformity in ignorance” and there “would be no bad Habits to unlearn.” Dispersal of the army also ensures that officers of inferior rank, captains and lieutenants, spend too many years in command at separate posts and “soon forget what they owe to their Superiors or Inferiors: They assume a certain license; become remiss in their duties & often degenerate into a State of Petty Tyranny.” Thirdly, superior officers are “generally ignorant & conceited.” Some have held office for a number of years; “others have seen a little Service, having held subordinate Stations in the Revolution”; and others have been elevated by “the blind Caprice of Fortune.” The first two classes of officers believe there is no need for improvement and “are wise from absolute ignorance;… prejudice or want of talent.” The third class is influenced by the example of the first two or is “restrained by their mean Jealousy,” but from different causes they all reach “the same level of ignorance.” Concedes, however, that some officers have the promise “to become ornaments to their profession & Country” and that many in the subordinate grades have the potential to become “highly useful.” “But these want example … & a certain direction from their Superiors.” Could verify these observations on the basis of his personal experience with those who composed the army at New Orleans in 1809, but “this is a subject too delicate for even an anonymous Guise & a certain conviction that this paper never meets eye, but yours.” Begs JM to make inquiries about the military character of the officer corps; “make it of men who have some knowledge of modern military science” and who have “Honesty & Candor enough, to tell you the naked truth.”
The need for “a total reform” of the military system is obvious. This is “the moment for Reform” and the moment to introduce a system based on the experience of modern warfare, “adapting it to our local situation & the Genius of our nation.” Uniformity of system is essential for the efficiency of the military establishment. It is axiomatic that “all great changes should be effected in peace, & that they are absolutely dangerous in time of War.” History proves that a superior enemy can only be combated by going beyond the state of improvement in the adversary for which he provides examples. Changes made in peace can also be tested by experiment and error would not prove fatal. Makes a few observations on reform, by which he means not a “partial or Pitiful Change such as was offered last winter under the name of an addition to the Baron de Steuben.” Wants a “total & radical change,” which will both perfect the armies of the nation and serve as a model to the militia. The secretary of war could make these changes, make a report, and the government would receive all the credit. And “certain ignorant men who now adhere to the army would be exposed & forced to quit it, ridding it of a load which Hangs heavy about its neck & which tends to suffocate every thing like improvement.”
